DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 29 June 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has amended all mentions of “invention” to recite “disclosure.” The terms “invention” and “disclosure” and not synonymous and can potentially broaden the scope of the disclosure. Thus, the recited amendment amounts to new matter.

Claim Objections
Claim 1 is objected to because of the following informalities:  missing punctuation before “and” in line 32; and in line 35 “inters” should read “interest”; and in line 40 “genenerated” should read “generated.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: missing article. The limitation “processing unit being configured in carrying out an algorithm for determining slope of the logarithm of an extracted envelope and computing the attenuation coefficient from the slope” should read “processing unit being configured in carrying out an algorithm for determining a slope of the logarithm of an extracted envelope and computing the attenuation coefficient from the slope.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regards to Claim 1, in line 29 the claim recites the following two phrases separated by a comma:
“wherein at least one of the tracking pulses in the sequence of ultrasound tracking pulses is transmitted at least twice to correspond to at least two instances of a repeated tracking pulse,” and
“received signals due to a reflected pulse of one of the of at least two instances of the repeated tracking pulse being used for computing the shear wave velocity while the received signals due to a reflected pulse of another of the at least two instances of the repeated tracking pulse being used for computing the propagation depth dependent attenuation coefficient.”
However, there appears to be a transition word missing between the phrases that renders the recited limitation as unclear. For example, it is not clear if the “received signals” correspond to the “at least two instances of a repeated tracking pulse” or if it is a separate limitation. For the purposes of examination, the claim will be interpreted as “… repeated tracking pulse, and wherein received signals due to…”
Furthermore, in line 33 Claim 1 recites “wherein an acquired B-mode image of the region of interest, and an elasticity coefficient map for the region of interest generated from elasticity data acquired for the region of interest, are combined”; however, the extraneous commas render the claim unclear because of the confusing grammar associated with the current language. For the purposes of examination, the claim will be interpreted as “wherein an acquired B-mode image of the region of interest[[,]] and an elasticity coefficient map for the region of interest generated from elasticity data acquired for the region of interest[[,]] are combined.”
Similarly, in line 37 Claim 1 recites “wherein an acquired B-mode image of the region of interest, and an elasticity coefficient map for the region of interest generated from elasticity data acquired for the region of interest, are combined” however, the extraneous commas render the claim unclear because of the confusing grammar associated with the current language. For the purposes of examination, the claim will be interpreted as “wherein an acquired B-mode image of the region of interest[[,]] and an elasticity coefficient map for the region of interest generated from elasticity data acquired for the region of interest[[,]] are combined”

With regards to Claim 9, the claim recites “the steps f) to h) being carried out for each of the reception signals of the sequence of reception signals and k) the attenuation coefficient at a propagation depth is computed as the mean or the median value of the attenuation coefficients at the said penetration depth of the attenuation coefficients computed from each of the reception signals of the sequence of reception signals”; however the language appears to be missing punctuation before the “and” rendering the language unclear. For example, it is not clear whether “the propagation depth dependent attenuation coefficient” is carried out as part of steps e) to h), or if it is a separate limitation being “computed as the mean or median value…”. For the purposes of examination, the claim will be interpreted as:
 “the steps f) to h) being carried out for each of the reception signals of the sequence of reception signals, and 
k) the attenuation coefficient at a propagation depth is computed as the mean or the median value of the attenuation coefficients at the said penetration depth of the attenuation coefficients computed from each of the reception signals of the sequence of reception signals.”

The dependent claims of the above rejected claims are rejected due to their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) is rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (US PGPUB 20190029649; hereinafter “Tanigawa”) and further in view of Labyed et al. (US PGPUB 20180014814; hereinafter “Labyed”) .

With regards to Claim 1, method for tissue characterization by ultrasound wave attenuation measurements wherein a shear wave velocity coefficient is estimated (elasticity of biological tissue; see ¶ [0031]), comprising:
acquiring an ultrasound image (Act S1 transmit B-mode imaging pulse & display B-mode image; see Tanigawa FIG. 5);
defining a region of interest in the image, the region of interest including image pixels (user sets first display region R1; see Tanigawa ¶ [0049]);
transmitting at least an ultrasound pulse in a target body (Act S2 transmission of push pulse; see Tanigawa FIG. 5), the ultrasound pulse being an acoustic disturbance ultrasound beam directed at an excitation point (first calculating section 42 calculates shear wave velocity in region R1, i.e. the push pulse is focused in region R1; see Tanigawa ¶ [0030]),

measuring displacements of the image pixels induced by the shear wave by the uItrasound tracking pulses (velocity of propagation of shear waves in the first display region R1 is calculated based on pixels in the elasticity image; see Tanigawa ¶ [0030]) and/or a stiffness value of tissue in the region of interest based on the displacements measured at step d);
at least some of the reception signals generated by reflection of the one or more of the tracking pulses being transformed into RF reception signals for computing the propagation depth dependent attenuation coefficient at predetermined propagation depths (A technique of calculating the amount of attenuation that is used is a commonly known technique involving approximating echo signals toward a straight line, and calculating a slope (in a depth direction) of the straight line; see Tanigawa ¶ [0052]) by:
extracting an envelope of at least one RF reception signals (logarithmic compression processing and envelope detection processing; see ¶ [0029]); 
carrying out a logarithmic compression of the extracted envelope (logarithmic compression processing and envelope detection processing; see ¶ [0029)]; and 
computing a propagation depth dependent attenuation coefficient of the tissues crossed by the ultrasound pulse in the target body as the slope of a line fitting the said logarithmic compressed envelope data along a penetration depth of the ultrasound pulse in the target body (the slope calculation technique discussed above is performed on the processed log compression & envelope detected B-mode image discussed above ; see ¶ [0052]);
wherein at least one of the tracking pulses in the sequence of ultrasound tracking pulses is transmitted at least twice to correspond to at least two instances of a repeated tracking pulse, received signals due to a reflected pulse of one of the of at least two instances of the repeated tracking pulse being used for computing the shear wave velocity (The first calculating section 42 calculates a velocity of propagation of the shear waves; see Tanigawa ¶ [0030]) while the received signals due to a reflected pulse of another of the at least two instances of the repeated tracking pulse being used for computing the propagation depth dependent attenuation coefficient (the second calculating section 43 may calculate an amount of attenuation of the echo signal of the ultrasonic B-mode imaging pulse transmitted at Step SI as the value of attenuation in the biological tissue; see Tanigawa ¶ [0052]; i.e. the B-mode image, under the broadest reasonable interpretation, encompasses a tracking pulse);
wherein an acquired B-mode image of the region of interest, and an elasticity coefficient map for the region of interest generated from elasticity data acquired for the region of interest, are combined (in FIG. 8 of Tanigawa, image I1 of region R1 is displayed with CM1, a color map according elasticity and attenuation);
wherein the acquired B-mode image of the region of interest, and an attenuation coefficient map of the region of interest generated from the propagation depth dependent attention coefficients for the region of interest, are combined (in FIG. 8 of Tanigawa, image I1 of region R1 is displayed with CM1, a color map according elasticity and attenuation; see ¶ Tanigawa [0056]); and

It appears that Tanigawa may be silent to a first combined image and a second combined image. However, Tanigawa teaches of a combined image that combines the B-mode image I1 with color map CM1 which includes both elasticity values (i.e. elasticity coefficient map) & attenuation values (i.e. attenuation coefficient map) (see Tanigawa ). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanigawa’s combined map CM1 to be separable into separate elasticity coefficient map and a separate attenuation coefficient map, see MPEP § 2144.04(V)(C).
Furthermore, it appears that Tanigawa may be silent to 
	However, Labyed, as previously established as analogous, teaches of:
the acoustic disturbance ultrasound beam configured to produce a shear wave that has a direction of propagation extending laterally from a direction of propagation of the acoustic disturbance ultrasound beam (ARFI is used to generate shear waves at different lateral locations; see Labyed ¶ [0069] & [0086]);
transmitting a sequence of ultrasound tracking pulses which are laterally staggered at different lateral positions relative to the excitation point and receiving corresponding reception signals (tracking multiple laterally spaced displacements; see Labyed ¶ [0046] & FIGS. 4,5);
assessing propagation speed of the shear wave in the direction of the lateral displacement of the tracking pulses (laterally moving shear waves; see Labyed [0035]; determining shear wave speed; see Labyed ¶ [0069])
Tanigawa and Labyed are both considered to be analogous to the claimed invention because they are in the same field of determining attenuation and elasticity attributes in ultrasound interrogation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanigawa to incorporate the teachings of Labyed to provide an inspection of laterally moving shear waves, laterally staggered tracking pulses, & lateral shear wave speed. Doing so would provide “higher resolution and smaller variance in the estimates” (see Labyed ¶ [0017]).

With regards to Claim 2, Tanigawa may be silent to the limitations of claim 2. However, Labyed teaches calculating an “elastic modulus, absorption, scattering, or combinations thereof” based on the slope of an attenuation at peak displacements (see Labyed ¶ [0087] & [0088]).
In particular, Labyed teaches of:
wherein the transmitted ultrasound pulse is a wide-frequency band pulse or a multifrequency pulse comprising frequency components with frequencies within a predetermined frequency band (“ARFIs at different frequencies are transmitted to estimate a frequency-dependent ultrasound attenuation”; see ¶ [0018]), and further comprising a step of determining RF signal components with frequencies within a sub range of the predetermined frequency band by filter-bank filtering before step f) of extracting the envelope of the at least one RF reception signals (transmit beamformer 12 includes filtering and digitally generates envelopes therefrom; see ¶ [0075]),
the envelope extraction being carried out separately for each frequency sub-band component of the RF reception signal (transmit beamformer 12 is multichannel waveform generator which generates waveforms of a desired center frequency or frequency band with one, multiple, or fractional number of cycles; see ¶ [0076]),
the logarithmic compression of step g) (“[F]or each of the locations or depths, the log of the ratio of the maximum displacement”; see ¶ [0056]) and the computing propagation depth dependent attenuation coefficient of being carried out attenuation coefficient of step h) being carried out for each frequency sub-band component of the RF reception signal (attenuation in calculated in different regions with differing windows and/or frequencies; see ¶ [0063]), 
i) for each propagation depth of the ultrasound pulse the attenuation coefficient being determined as a mean or median value of the attenuation coefficient calculated for each frequency sub-band component of the RF reception signal (attenuation is calculated based on displacement profiles at varying lateral locations and can be averaged a priori; see ¶ [0086]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanigawa to incorporate the teachings of Labyed to provide an ultrasound inspection system for estimating the attenuation coefficient (see Labyed ¶ [0017]). Doing so would provide “higher resolution and smaller variance in the estimates” (see Labyed ¶ [0017]).

With regards to Claim 3, modified Tanigawa teaches of wherein a sequence of several ultrasound pulses is transmitted into the target body and a sequence of reception signals is acquired from a sequence of reflected ultrasound pulses (“a plurality of ultrasound signals is transmitted to the tissue responding to the stress”, see ¶ Labyed [0032]), the steps f) to h) being carried out for each of the reception signals of the sequence of reception signals (both Tanigawa and Labyed each teach of envelope & attenuation and/or attenuation coefficient as noted above) and k) the attenuation coefficient at a propagation depth is computed as the mean or the median value of the attenuation coefficients at the said penetration depth of the attenuation coefficients computed from each of the reception signals of the sequence of reception signals (attenuation is calculated based on displacement profiles at varying lateral locations and can be averaged a priori; see ¶ Labyed [0086]).

With regards to Claim 7, modified Tanigawa teaches of wherein before transmitting the shear wave generating pulse of the shear wave generating pulses at least one or a sequence of ultrasound reference pulses is transmitted in the region 5of interest (2) defined at step b1) (reference samples are acquired with the tissue in the relaxed data; see Labyed ¶ [0041]), at least some of the reception signals generated by the reflection of the one or more of the said reference pulses being used as reception signals for computing the attenuation coefficient at predetermined propagation depths (reference scans are used to determine displacement profiles which in turn are used to calculate attenuation; see Labyed ¶ [0085]-[0086]).

With regards to Claim 8, wherein at least some of the reference pulses are transmitted at least twice  (1-6 cycles for tracking, see Labyed ¶[0077]), the received signals due to the reflected pulse of one of the at least two transmitted reference pulses being used for computing the shear wave velocity while the received signals due to the reflected pulse of the second of the at least two transmitted reference pulses being used for computing the attenuation coefficient (tracked on-axis displacements are used to estimate elasticity, the scans used to calculate displacements for shear wave speed may also be used to calculate displacements on-axis, reference on-axis displacements of a phantom are used to cancel focusing effects (i.e. reference pulses are used to determine shear wave velocity & attenuation); see Labyed ¶ [0017],  [0069], and abstract, respectively).

With regards to Claim 9, modified Tanigawa teaches of:
an ultrasound probe configured for transmitting ultrasound pulses into a target body and for receiving the reflected ultrasound pulses (ultrasonic probe 2; FIG. 1 & ¶ [0024]); 
an ultrasound image acquisition section configured to acquire at least ultrasound anatomic images such as B-mode images (transmits an ultrasonic B-mode imaging pulse; see ¶ [0049]); 
A processing unit (echo data processing section 4, FIG. 1 & ¶ [0024]), which unit is configured to calculate attenuation coefficients of tissue crossed by the transmitted ultrasound pulses and the reflected ultrasound pulses (value of attenuation is dependent on “calculating a slope (in a depth direction) of the straight line”; see ¶ [0052]),
the processing unit being configured to operate as or comprising: 
an envelope extractor of the RF reception signals in which the reflected ultrasound pulses are transformed by the ultrasound probe (logarithmic compression processing and envelope detection processing; see ¶ [0029]); 5
a compressor computing a logarithm of the extracted envelope  (logarithmic compression processing and envelope detection processing; see ¶ [0029]); 
processing unit being configured in carrying out an algorithm for determining slope of the logarithm of an extracted envelope and computing the attenuation coefficient from the slope (value of attenuation is dependent on “calculating a slope (in a depth direction) of the straight line”; see ¶ [0052]).

With regards to Claim 10, modified Tanigawa teaches of wherein the said envelope and/or the said logarithm of the said envelope is determined for frequency sub-ranges of the frequency band of a multifrequency or of a wide frequency range transmission pulse (“ARFIs at different frequencies are transmitted to estimate a frequency-dependent ultrasound attenuation”; see Labyed, ¶ [0018]) and the said attenuation coefficient is computed for each of the said frequency sub bands (attenuation in calculated in different regions with differing windows and/or frequencies; see Labyed, ¶ [0063]), the said division in frequency sub bands being carried out by filter-bank filtering (transmit beamformer 12 includes filtering and digitally generates envelopes therefrom; see Labyed, ¶ [0075]).

With regards to Claim 11, modified Tanigawa teaches of an ultrasound shear wave tracking section configured to transmit and receive ultrasound tracking beams in a selected region of interest (act 30 is used to perform tracking in a region of interest, see Labyed ¶ [0025]-[0026]); a processing unit of the ultrasound received 25tracking beams, which unit is configured to calculate elasticity parameter values in the selected region of interest (elasticity measurement in a region being measure; see Labyed ¶ [0061]).

With regards to Claim 12, modified Tanigawa teaches of:
an ultrasound probe (transducer 14; see Labyed FIG. 8); 
61an ultrasound transmit wave generator and an ultrasound transmit beamformer (TX Beamformer 12; see Labyed FIG. 8); 
an ultrasound receive-beamformer (RX Beamformer 16; see Labyed FIG. 8); 
ultrasound receive signals processing unit for 5generating ultrasound image data (Image processor 22; see Labyed FIG. 8); 
a shear wave excitation pulse generator and a shear wave beamformer (TX beamformer 12 generates ARFI; see Labyed ¶ [0023]); 
a central control unit (image processor 22; see Labyed FIG. 8) comprising: 
a memory storing program instructions (Memory 28; see Labyed FIG. 8);10
at least one processor (Image Processor 22; see Labyed FIG. 8) that executes the program instructions to:
 define a region of interest in the ultrasound image (UI for determining ROI; see Labyed ¶ [0071]);
generate an acoustic excitation ultrasound pulse directed at an excitation region or point, the acoustic excitation ultrasound pulse being configured to produce a shear wave that has a direction of propagation extending laterally from a direction of propagation of the acoustic excitation ultrasound pulse that is along a direction perpendicular to the direction of transmission of the acoustic excitation ultrasound pulse (ARFI induces longitudinal shear wave; see Labyed ¶ [0026]);
generate ultrasound tracking beams focused along different tracking lines which are at different predetermined laterally staggered distances from one another and from the excitation region or point (tracking multiple laterally spaced displacements; see Labyed ¶ [0046] & FIGS. 4,5); 25
process an ultrasound reflected signal reflected at different tracking focal points distributed along the tracking lines for calculating values of elasticity parameters in the region of interest (along transmit beam,  temporal displacement profiles are determined in locations with the ROI 46, which are used to determine the elasticity of the tissue; see Labyed FIGS. 4,5 & ¶ [0046],[0048],[0051]);
represent an elasticity parameter value distribution in the region of interest by means of an elasticity image,  an appearance of pixels of the elasticity image being determined as a function of the elasticity parameter (values of the tissue characteristic for the different locations modulate the color, brightness, and/or shade of the image… pixel modulation are used for two or more of the attenuation coefficient, absorption coefficient, scattering coefficient, or elastic modulus; see Labyed ¶ [0066]-[0067]); 
scale the elasticity image to be congruent with the region of interest selected on the anatomic image and combining the elasticity image with an anatomic image of the region of interest (different pixels in the image show the corresponding tissue characteristic values through this modulation and can be displayed along or with another image; see Labyed ¶ [0066]-[0068]); 
an image display receiving the combined images and displaying the combined images (display 27; see Labyed FIG. 8).

With regards to Claim 14, while modified Tanigawa teaches of a “first color image CI1 has color information according to the elasticity value and the value of attenuation,” (emphasis added) (see Tanigawa ¶ [0063]) and CI1 is clearly illustrated superimposed over B-mode image I1 in Tanigawa FIG. 8, it appears that Tanigawa may be silent wherein the first combined image comprises the elasticity coefficient map superimposed on the acquired B-mode image, and the second combined image comprises the attenuation coefficient map superimposed on the acquired B-mode image. However, as discussed above, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanigawa’s combined map CI1 to be separable into separate elasticity coefficient map and a separate attenuation coefficient map being superimposed onto B-mode image 1 as illustrated in FIG. 8, see MPEP § 2144.04(V)(C).


With regards to Claim 15, wherein the first combined image is displayed with respect to the second combined image in a display mode chosen from side by side, overlapped, and alternating, with respect to each other (Tanigawa FIG. 11 clearly illustrates first image I1 & second image I2 displayed side by side).

With regards to Claim 16, modified Tanigawa teaches wherein a sequence of several ultrasound pulses is transmitted into the target body and a sequence of reception signals is acquired from the sequence of reflected ultrasound pulses (“a plurality of ultrasound signals is transmitted to the tissue responding to the stress”, see ¶ Labyed [0032]), the step i) being carried out for each of the reception signals of the sequence of reception signals and k) the propagation depth dependent attenuation coefficient at a propagation depth is computed as the mean or the median value of the attenuation coefficients at the penetration depth of the attenuation coefficients computed from each of the reception signals of the sequence of reception signals (attenuation is calculated based on displacement profiles at varying lateral locations and can be averaged a priori; see ¶ [0086]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-12, and 14-16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Applicant argues that:
“Neither Tanigawa nor Labyed, singly or in combination, teach or suggest using multiple
transmission of tracking pulses, some of which are used for determining elasticity coefficients
in the ROI, and some other of which are used for determining attenuation data in the same ROI.
Further, neither Tanigawa nor Labyed, singly or in combination, teach or suggest a display of
the two combined images showing the same B-mode image of the ROI combined, respectively,
with the elasticity data map and the attenuation data map.”
The Office respectfully disagrees. In the new grounds of rejection necessitated by amendment, as discussed above, it is clear that the first calculating unit of Tanigawa utilizes the tracking pulses, i.e. one of the two tracking pulses, to determine elasticity values, i.e. coefficient of elasticity, and the second calculating unit utilizes B-mode imaging pulse, i.e. broadly interpreted as a one of the two tracking pulses (see Labyed ¶ [0040] which teaches of tracking scans indicating that imaging scans are widely known and tracking pulses), to determine attenuation values, i.e. coefficient of attenuation.

While the amendments submitted on 29 June 2022 have overcome previously presented claim objections, objections to the specification, and rejections under 35 U.S.C. 112, the amendments have also raised new issues as discussed above. In particular, the amendment to the specification which amends previously recited “invention” to now to recite “disclosure” improperly broadens the scope of the original disclosure and presents new matter. The courts have repeated held that the term “invention” and in particular “the present invention” amounts to a disclaimer limiting the scope of the embodiments as described in the originally filed specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/               Examiner, Art Unit 3793                  


/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793